Citation Nr: 0942065
Decision Date: 11/04/09	Archive Date: 01/05/10

Citation Nr: 0942065	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-30 416	)	DATE NOV 04 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1968, and from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The Board denied the Veteran's claim of entitlement to 
service connection for PTSD by a July 1, 2008 decision.  The 
Veteran appealed the denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a May 
2009 Joint Motion for Remand (Joint Motion), the Court 
remanded the issue of entitlement to service connection for 
PTSD for additional reasons and bases in compliance with the 
Joint Motion.

A June 2009 letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Neither the Veteran nor 
his representative have submitted any additional evidence or 
argument in support of the Veteran's claim.  

The appeal is remanded to the RO.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded the Board's July 2008 
decision based on the May 2009 Joint Motion which found that 
the decision as written precluded effective judicial review.

Accordingly, in order to prevent prejudice to the Veteran, 
the July 2008 Board decision denying entitlement to service 
connection for PTSD must be vacated, and a new decision 
regarding that issue will be entered as if the July 2008 
Board decision had never been issued.


ORDER

The July 1, 2008 decision of the Board is vacated.


REMAND

With respect to the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that remand is required in 
order to avoid prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993) (when the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The May 2009 Joint Motion for Remand directed the Board to 
consider the United States Court of Appeals' (Court's) 
holding in the case of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), which was decided during the pendency of the 
Veteran's appeal.  In Clemons, the Court held that a claim of 
entitlement to service connection for PTSD included any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  23 Vet. App. 1 (2009).  The 
Joint Motion noted that the Board's July 2008 decision only 
addressed the Veteran's claim for entitlement to service 
connection for PTSD, even though there were other psychiatric 
diagnoses of record, including anxiety disorder, personality 
disorder, and depression, and that the Board made no findings 
as to whether the Veteran's other mental disabilities were 
service-related.  The Joint Motion then directed the Board to 
readjudicate the Veteran's claim with consideration of the 
Court's holding in Clemons.  However, as the RO has not yet 
adjudicated whether the Veteran's other psychiatric disorders 
encompassed within his claim for service connection for PTSD 
are related to his active duty service, remand is required 
for the RO to consider the evidence of record and 
readjudicate the claim in light of Clemons in order to avoid 
prejudice to the Veteran.  Bernard, 4 Vet. App. at 392-94.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
for entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD, and it must assist the 
Veteran by making reasonable efforts to 
obtain the evidence needed.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between his currently 
diagnosed psychiatric disorders and his 
active duty service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.  After completing the above, and any 
other development that may be indicated, 
the RO must readjudicate the Veteran's 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, consistent with 
the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  
Specifically, the RO must address 
determine whether service connection is 
warranted for any of the Veteran's 
diagnosed psychiatric disabilities.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0821637	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) and Board remand.  


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based on a verified stressor related to the veteran's 
military service is not of record. 


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2005 advised the veteran of the 
foregoing elements of the notice requirements.  In addition, 
prior to a post-remand re-adjudication of the veteran's 
claim, a December 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty from May 1968 
to July 1969 with service in the Republic of Vietnam from 
October 1968 to July 1969.  The veteran's service personnel 
records listed his principal duty as an ammunition storage 
specialist.  A review of his service medical records is 
silent as to any treatment for combat-related injuries or any 
psychiatric complaints or treatment.

A March 2002 private psychological evaluation from M.C., 
Ed.D. submitted by the veteran, included a diagnosis of PTSD.  
After review of a thorough military, social, and behavioral 
history provided by the veteran, Dr. M.C. concluded that the 
"relationship between [the veteran's] psychological 
difficulties and the problems that he did in fact witness in 
Vietnam are concrete."

In July 2002, the veteran underwent a VA PTSD examination.  
The veteran complained of sleep difficulties, nightmares, and 
cold sweats.  He denied panic attacks and deep depression.  
He reported that he continued to work as a local driver 
hauling livestock and machinery.  He noted that he had been 
married for 34 years, but that his marriage was strained.  He 
reported very little social activities, although he played 
golf and enjoyed family get-togethers.  The veteran reported 
that during service, he saw soldiers killed when a tank 
flipped over, he saw a rocket fall on top of a bunker which 
killed American soldiers, and he witnessed other situations 
while he was doing his job as a truck driver.  The veteran 
denied having been in any combat situations or any hand-to-
hand fighting.  The VA examiner noted that, when describing 
his experience in Vietnam, the veteran was not specific and 
reported generalities and described what normally took place 
in a dangerous war situation.  The veteran reported that his 
overall level of stress exposure was mild, as he had no 
direct participation in any combat situation.

Mental status examination revealed the veteran had adequate 
hygiene and good eye contact.  He had occasional shaking of 
his right arm, hands, and fingers, which the VA examiner 
stated were "not related to stress or provoking situation 
during the interview."  The veteran was alert and fully 
oriented, and his speech was clear and coherent.  His 
attention, concentration, and memory were adequate, and he 
had average intelligence.  He had no abnormal impulses, and 
he denied delusions or hallucinations.  Insight and judgment 
were intact.  The VA examiner noted that the veteran 
"appears to have a personality disorder, which may have 
contributed to his account of his non-traumatic experience in 
Vietnam."  After reviewing the veteran's claims file, 
discussion with the veteran, and performing a mental status 
examination, the VA examiner diagnosed anxiety disorder, 
episodic, chronic; and personality disorder, not otherwise 
specified.  The examiner specifically found that the veteran 
did not have a diagnosis of PTSD.  He further stated that the 
veteran "has no indication" of PTSD, and that the veteran 
"has not fulfilled any requirement for a diagnosis" of 
PTSD.  The examiner concluded that there was no relationship 
between the veteran's mental health symptomatology and his 
military service.


VA treatment records from July 2002 through April 2008 reveal 
diagnoses of and treatment for chronic PTSD.  In a June 2003 
treatment record, the veteran reported that he was involved 
in firefights with the enemy.  In July 2003, the veteran 
reported that he saw horror and terror inservice.  He 
explained that he was in the motor pool, and drove trucks and 
Jeeps containing ammunition and fuel in convoys that were 
susceptible to rocket attacks, ambushes, and sniper attacks.  
He noted that he saw soldiers killed.  He also reported that, 
in Chu Lai while in a Jeep, he watched as a tanker rolled on 
top of a 3/4 ton military truck, injuring or killing 13 men.  
He stated that his cousin R.E. was killed in Vietnam, 
although he had just returned home from Vietnam at the time 
of his cousin's death.  The veteran also stated that he saw 
his friend J.K's plane go down, stating that "[he] had just 
refueled and the wrong fuel was put in their line.  We were 
in the airfield, we had just dropped them off, [J.K.] was his 
name, and he was from New Jersey, and killed on December 17, 
1968."  The social worker that conducted the examination 
indicated that the veteran had completed the Mississippi PTSD 
scale, and scored 151, which indicated PTSD.  The social 
worker diagnosed PTSD.  In a September 2003 treatment record, 
the veteran indicated that he was not in battle.  A June 2005 
treatment record noted that the veteran completed PTSD 
therapy and anger management.  

In September 2005, C.S., M.D., a VA psychiatrist, stated that 
he knew "first hand that everyone who served in country was 
susceptible to traumatic events that could and did cause 
PTSD.  Convoy work was particularly harrowing, and that is 
what this man did.  Not only that, he hauled ordnance or fuel 
on these runs."  Dr. C.S. went on to say that, "[t]o be 
consistent, VA needs to accept this veteran's service as 
sufficient stressor for PTSD as they have for many others 
from his unit."  Dr. C.S. confirmed a diagnosis of PTSD, 
stating that "this veteran has the diagnosis of PTSD (has 
sufficient stressors) and has active symptoms which impair 
his day-to-day functioning."

In March 2008, pursuant to Board remand, the veteran 
underwent another VA PTSD examination.  The claims file was 
reviewed by the examiner.  The veteran complained of 
increased startle response, depression, flashbacks, social 
isolation, nightmares, intrusive thoughts or memories, 
estrangement, restriction of expression of emotions and 
feelings, sleep impairment, anger, and hypervigilance.  The 
VA examiner stated that he questioned the validity of the 
veteran's subjective symptom reporting.

Mental status examination revealed the veteran to be clean, 
neatly groomed, and casually dressed.  The veteran was 
restless, and his speech was unremarkable, spontaneous, and 
obscure.  The veteran's mood was depressed, and his affect 
was constricted.  His attention was intact as he was able to 
do serial 7's and was able to spell a word forward and 
backward, but the VA examiner noted that he was "perplexed 
at how [the veteran] appears emotionally in a manner that is 
extreme displays yet he functions so well on these tasks.  
[H]e would appear to be so distracted by talking with him, 
yet this is fine for Serial 7's and [word] backwards."  The 
veteran was fully oriented, his thought process was evasive, 
and his thought content was unremarkable.  He denied 
delusions and hallucinations, and had insight that he had a 
problem.  Judgment was good and intelligence was average.  
The VA examiner noted that the veteran had sleep impairment.  
The veteran exhibited no inappropriate behavior, interpreted 
proverbs appropriately, denied obsessive or ritualistic 
behavior, denied panic attacks, denied suicidal or homicidal 
thoughts, and had good impulse control.  The VA examiner 
reported that the veteran stated that sometimes his deceased 
cousin talked to him, explaining that "it's mostly 
conversations we had when we were younger . . . stuff like . 
. . it makes me like I shouldn't have come home and he should 
have."  The veteran stated that they sometimes talked about 
college, and that at times he could see his cousin.  He 
reported that he heard his cousin in his head, and that the 
voices "are always on my right" ear.

With regard to the veteran's stressor of witnessing the death 
of his friend J.K. inservice, the veteran explained that he 
"watched a plane with our Warrant Officer in it crash and 
burn . . ."  He explained that J.K. was coming from Doc Pho 
to Saigon, and he stopped at Chu Lai to refuel, but the plane 
was refueled with the wrong fuel.  The veteran further 
explained that "they got about 9 or 10 cliques and were 
trying to get back and that was it."  The veteran noted that 
a clique is a kilometer, meaning that the helicopter would 
have been 9 or 10 kilometers away when it crashed.  

The VA examiner diagnosed depression not otherwise specified 
(secondary to lupus) on Axis I, and personality disorder not 
otherwise specified by history on Axis II.  The VA examiner 
opined that the veteran did not exhibit a diagnosis of PTSD.  
The VA examiner addressed the September 2005 letter of Dr. 
C.S., stating that "[i]t is by mere opinion, not evidence 
that is objective, that Dr. [C.S.] felt that the veteran 
suffered PTSD."  With regard to the veteran's stressor of 
witnessing the death of J.K., the VA examiner stated that 
"[t]he veteran was not there when this happened.  The level 
of intensity for that stressor is neglible [sic] and does not 
meet the A criteria of PTSD" noting that "[t]he A criteria 
for the stressors is not met for an actual threatened death 
or serious threat to the physical integrity of self."

A review of the evidence of record does not show that the 
veteran engaged in combat with the enemy.  The veteran's 
report of separation, Form DD 214, reveals that he was 
awarded a National Defense Service Medal, a Vietnamese 
Service Medal, and a Vietnamese Campaign Medal.  No 
decorations, medals, badges, or commendations confirming the 
veteran's participation in combat were indicated.

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; 
Doran, 6 Vet. App. at 283.  In considering whether there is 
credible supporting evidence that the claimed inservice 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Of particular note is the veteran's reported 
stressor that he witnessed his friend J.K.'s plane crash, 
which resulted in his death, in December 1968.  

However, service connection for PTSD requires competent 
medical evidence of a nexus linking a diagnosis of PTSD to a 
verified stressor.  In that regard, none of the veteran's 
diagnoses of PTSD are shown to be directly linked to a 
confirmed stressor.  While the September 2005 letter from Dr. 
C.S. indicates a link between the veteran's PTSD and 
"sufficient stressors," this evidence does not link the 
veteran's PTSD to a specific verified stressor, which is 
necessary to establish service connection for PTSD.  Also, 
although Dr. M.C.'s March 2002 letter indicates that the 
"relationship between [the veteran's] psychological 
difficulties and the problems that he did in fact witness in 
Vietnam are concrete," this opinion also fails to establish 
a link between the veteran's PTSD and a verified stressor.  
Absent competent medical evidence of a nexus between a 
diagnosis of PTSD and a verified stressor, service connection 
for PTSD is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; moreover, there is no 
evidence linking a diagnosis of PTSD to a confirmed stressor.  
Accordingly, service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


